ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1986-06-27_JUD_01_ME_01_FR.txt. 151

OPINION INDIVIDUELLE DE M. NAGENDRA SINGH,
PRÉSIDENT

[Traduction]

Bien que j’approuve entièrement les décisions de la Cour figurant dans le
dispositif du présent arrêt, il m’a paru nécessaire d’y joindre la présente
opinion individuelle pour mettre en relief certains aspects que je juge
essentiels, soit du point de vue juridique, soit au regard d’une meilleure
coexistence pacifique entre Etats souverains.

I

Un élément important qu’il a fallu prendre en considération pour
résoudre le différend en l’espèce est l’existence du principe du non-emploi
de la force. C’est en effet une notion bien établie du droit international
moderne que l’emploi licite de la force est limité par des règles parti-
culières. Telle est la situation, quel que soit l’angle sous lequel on la
considère, celui du droit coutumier ou celui du droit international conven-
tionnel en la matière. Toutefois le droit coutumier envisage le cas excep-
tionnel où doit être reconnu le « droit naturel » d’employer la force en
cas de légitime défense. Ces notions, sur lesquelles reposent le principe et
l'exception au principe, existent indépendamment du droit conventionnel
consacré dans la Charte des Nations Unies ou dans le système de droit
conventionnel interaméricain y relatif. À ce propos, il me paraît nécessaire
de mettre en relief certains aspects de la question, ce que je vais tenter de
faire maintenant.

A) En fait, ce principe capital du non-emploi de la force dans les
relations internationales est au centre de la doctrine consacrée par le temps
qui s’est développée au cours de ce siècle, plus particulièrement après les
deux guerres mondiales. Ce principe a alors été délibérément étendu à
l’illicéité du recours aux représailles armées ou à d’autres formes d’inter-
vention armée n’équivalant pas à la guerre, matière qui n’avait peut-être
pas été traitée par le droit de la Société des Nations ou par les tribunaux de
Nuremberg et de Tokyo mais qui devait être expressément développée et
codifiée dans la Charte des Nations Unies. Le raisonnement qui sous-
tendait l’extension du principe du non-emploi de la force aux représailles
était le suivant : si l'emploi de la force était admis non comme une mesure
limitée et isolée de légitime défense mais aussi en riposte à des provocations
mineures appelant des contre-mesures, le jour ne serait pas loin où le
monde connaitrait une troisième guerre mondiale — catastrophe si redou-
tée en 1946 qu'elle a justifié des mesures concrètes et immédiates destinées
à en écarter la menace.

141
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NAGENDRA SINGH) 152

Il ne fait donc pas de doute que ce raisonnement constitue un élément de
base inhérent au droit, quels que soient les développements ultérieurs qui
ont maintenant trouvé leur expression dans des dispositions convention-
nelles, telles que l’article 2, paragraphe 4, et l’article 51 de la Charte des
Nations Unies. Il est vrai cependant que la réglementation juridique de
l'emploi de la force remonte beaucoup plus haut que la Charte des Nations
Unies, ce qui a bien été reconnu. En réponse à la question de savoir si les
notions dont s’inspirent le principe du non-emploi de la force et l’excep-
tion à ce principe — à savoir l’emploi de la force en cas de légitime défense
— doivent étre considérées comme relevant du droit international coutu-
mier ou du droit conventionnel, il faudrait dire, semble-t-il, que ces deux
notions sont intimement liées au droit international coutumier par leurs
origines mais qu’elles ont été développées ensuite par le droit conven-
tionnel. Il serait vain, lorsqu’on cherche à déterminer si ces notions ap-
partiennent au droit international coutumier ou au droit conventionnel,
d'essayer de fractionner chacune d’elles pour établir dans quelle mesure ou
dans quelle proportion elle relève du droit international coutumier ou du
droit conventionnel. Point n’est besoin d’essayer de dissocier l’indisso-
ciable. En effet la simple logique montre que, si la notion a une origine
coutumière, comme dans le présent différend, et qu’elle a ensuite été
consacrée par le droit conventionnel, la Cour est fondée à statuer que le
différend ne résulte pas d’un traité multilatéral et qu’il ne saurait donc en
l'occurrence échapper à sa compétence en raison de la réserve Vandenberg
invoquée par le défendeur.

On a également soutenu que le raisonnement de la Cour, qui maintient
un parallélisme étroit entre le droit coutumier et l’article 2, paragraphe 4,
ainsi que l’article 51 de la Charte des Nations Unies, ne se justifierait que si
le texte conventionnel n’était qu’une simple codification de la coutume.
Comme ce n'était pas le cas en l’espèce, on a prétendu en outre que la Cour
semblait appliquer le traité en réalité mais sous le nom ou le vocable de
coutume pour se soustraire à la réserve relative aux traités multilatéraux
invoquée par le défendeur. Ce raisonnement semble faire fi du problème de
base : une notion dont le fondement conventionnel est supprimé disparaît-
elle à son tour ou subsiste-t-elle en tant que principe de droit reconnu par la
communauté internationale ? Pour moi, les dispositions de la Charte ont
non seulement développé ce concept mais l’ont renforcé à tel point qu’il
demeurerait même si, pour une raison quelconque, la Charte était jugée
inapplicable. Autrement dit, j'estime que si l’on rejette l’idée que la Charte
est la base de ce concept, cela n'empêche pas ce dernier de continuer à
exister. Il y a une explication évidente à cela : l’élément coutumier qui a
évolué grâce à son développement dans le droit conventionnel est devenu
la notion moderne de droit international en la matière, que cette notion soit
tenue pour coutumière, vu ses origines, ou pour l’un des « principes géné-
raux de droit reconnus par les nations civilisées ».

Il est vrai que, dans ce contexte, la Cour a fait preuve de prudence. C’est
ainsi qu'elle n’insiste pas sur obligation faite aux Etats Membres par
l’article 51 de la Charte de porter à la connaissance du Conseil de sécurité

142
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NAGENDRA SINGH) 153

les mesures qu’ils ont prises, en tant que condition essentielle du concept de
légitime défense, mais qu’elle en parle comme d’un indice du comporte-
ment de l’Etat qui invoque le droit de légitime défense sans suivre assu-
rément le traité à la lettre. Les observations que la Cour formule à ce
propos au paragraphe 200 de son arrêt sont vraiment pertinentes. En la
présente affaire, la Cour a donc agi logiquement : elle a décidé de ne pas
appliquer les traités multilatéraux au règlement du différend mais de
limiter ses observations au droit international coutumier sous-jacent, en se
déclarant compétente pour appliquer le droit coutumier au règlement de
l'affaire. Ce faisant, la Cour a non seulement agi comme l’exigeaient les
circonstances de l’espèce — et cela pour de nombreuses raisons — mais elle
a fait œuvre méritoire en soulignant que le principe du non-emploi de la
force relevait du jus cogens et qu’il était au cœur des efforts déployés par
l'humanité pour promouvoir la paix dans un monde déchiré par les luttes.
Il n’est pas nécessaire d’insister sur ce point.

B) De plus, j'estime que, dans la présente affaire surtout, il fallait que
toutes les sources de droit mentionnées à l’article 38 du Statut soient
compatibles avec le grand principe juridique du non- emploi de la force et
qu'elles le respectent, ce qui correspond clairement à l’intention de la
communauté internationale en 1946 ; la Cour a jugé nécessaire de rappe-
ler ce principe maintenant en 1986, pour servir au mieux les intérêts de tous
les Etats. Par conséquent, en insistant sur les doutes que soulève le pa-
rallélisme étroit qui a pu être établi entre le droit coutumier et le droit
conventionnel à propos des principes du non-emploi de la force et de la
légitime défense, et en s’en autorisant pour considérer ces principes comme
étant fondés sur des traités et comme faisant dès lors obstacle au règlement
du différend par la Cour, on priverait celle-ci d’une excellente occasion de
dire le droit dans l'intérêt de la communauté internationale. La Cour, en
tant qu’organe judiciaire principal de l'Organisation des Nations Unies,
doit promouvoir la paix et ne peut manquer de s’engager dans cette
voie.

Méme si la Charte ne codifiait pas le droit coutumier actuel relatif au
non-emploi de la force et à la légitime défense mais qu'on s’acheminait
nettement vers une interdiction des représailles impliquant l'emploi de la
force, il n’en demeurerait pas moins que, considérés sous l’angle de cette
évolution, ou sous celui de leur formulation précise, les principes en
question relèveraient maintenant sans aucun doute du droit international,
qu'on le qualifie de coutumier ou qu’on le rattache aux « principes géné-
raux de droit reconnus par les nations civilisées ». Ce ne serait pas aller à
l'encontre de l’intention de l’Etat qui invoque la réserve Vandenberg que
de se fonder là-dessus, puisqu’un plaideur ne peut jamais prétendre pou-
voir écarter totalement le droit dans son ensemble, qu'il s’agisse du droit
conventionnel — en invoquant à cet effet une telle réserve — ou du droit
coutumier — en prétextant que ce dernier a un contenu identique au
premier et qu’il est par conséquent inapplicable. Pourrait-il alors soutenir
qu'aucun droit n’est applicable à sa conduite ? La réserve Vandenberg n’a
pas été conçue comme une clause discrétionnaire mais, interprétée de la

143
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NAGENDRA SINGH) 154

sorte, elle serait certainement bien plus catastrophique car elle empécherait
totalement la bonne administration de la justice. C’est pourquoi la Cour
s’est bornée à appliquer le droit international coutumier à la présente
affaire et a jugé que le droit conventionnel n’était pas applicable. Elle ne
pouvait décemment régler le présent différend en appuyant l’idée qu’il
échappait totalement au droit, comme on l’avait plaidé, alors que la clause
facultative visée à l’article 36, paragraphe 2, du Statut a pour unique objet
de donner à la Cour une base de compétence, si limitée soit-elle par des
réserves.

Il

Il est un autre élément important sur lequel il a fallu insister, à savoir la
difficulté que la Cour a éprouvée du fait de la non-comparution du
défendeur pendant la phase consacrée au fond. C’est au moment de se faire
une idée exacte des moyens de preuve présentés à la Cour par le demandeur
que celle-ci a ressenti le plus vivement l’absence du défendeur. La Cour est
partie du principe qu’elle devait respecter scrupuleusement l’article 53 du
Statut. Mais cet article ne pouvait l’obliger à aller au-delà des procédures
régulières et à rechercher l’une après l’autre chacune des sources d’infor-
mation, proches et lointaines (aux quatre coins du monde), avant de statuer
en l'espèce. Les moyens de preuve n'auraient peut-être pas répondu à
l'attente de la Cour, comme l’a laissé percevoir l’absence du défendeur.
Toutefois, dans ces conditions, la Cour s’est efforcée de réaliser une égalité
aussi parfaite que possible entre les parties et d’appliquer le droit aux faits
de l’espèce de manière à parvenir à des conclusions exactes en l’absence du
défendeur.

Pour ma part, en ce qui concerne le flux d’armes du Nicaragua vers El
Salvador, j'estime que, même si l’on admet que ce flux ait pu être à la fois
régulier et important, et qu’il ait duré un certain nombre d’années, si bien
qu’il équivaudrait à une intervention du Nicaragua au Salvador, ce flux
d’armes ne saurait équivaloir à une « agression armée » contre El Salvador.
Par ailleurs, le demandeur ne peut pas avoir ignoré ce flux, qui prenait
la forme de fourniture d’armes aux rebelles d'El Salvador. En allant jus-
qu’à admettre tout cela, la Cour ne pouvait pas dire que cette fourniture
d’armes, considérée même comme un but avoué de la politique du Nica-
ragua, pouvait équivaloir à une « agression armée » contre El Salvador,
de manière à justifier l’exercice par les Etats-Unis du droit de légitime
défense collective contre le Nicaragua. Quel que soit le raisonnement
que l’on adopte, cette conclusion de la Cour s’impose. C’est pourquoi j’ai
voté pour le sous-paragraphe 2 du dispositif de l’arrêt (par. 292).

De plus, il a été avancé que la Cour, dans son arrêt, devait émettre des
critiques à Pencontre du comportement du Nicaragua si elle estimait que ce
pays, en raison dudit flux d’armes vers El Salvador, violait le principe de
non-intervention dans les affaires d’un Etat, la fourniture d’armes étant

144
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NAGENDRA SINGH) 155

imputable au Nicaragua. Je suis d’avis que la Cour a eu raison d'estimer
qu'elle ne pouvait le faire, parce que l’affaire dont elle était saisie opposait
le Nicaragua et les Etats-Unis, et non pas le Nicaragua et El Salvador. En
l'occurrence. la Cour ne devait statuer sur le comportement du Nicaragua
que dans la mesure où il comptait pour établir la validité de la thèse de la
légitime défense invoquée par le défendeur. Dans ce contexte particulier,
tout ce qu'il fallait faire, c'était déterminer si le flux d’armes du Nicaragua
vers El Salvador était à ce point important qu'il justifiait l'intervention du
défendeur au titre de la légitime défense collective. La Cour a examiné cet
aspect de la question dans le détail aux paragraphes 128 à 160 et 227 à 237
de son arrêt, et je souscris entièrement aux conclusions auxquelles elle est
parvenue en droit. Aucun tribunal ne saurait aller plus loin pour apprécier
le comportement d’un défendeur absent, sauf à réduire à néant le principe
même de l'égalité des parties et à favoriser le défendeur par rapport au
demandeur.

Vu les observations qui précèdent, il est difficile d'accepter l'argument
selon lequel on est fondé à considérer qu’en l’espèce la Cour s'est bornée à
adopter les faux témoignages de témoins cités par le Nicaragua sur un
point essentiel au règlement de la présente affaire. Par exemple, au para-
graphe 84 de son arrêt, la Cour va jusqu’à dire que les déclarations de
M. Chamorro sur un point particulier « reposent uniquement sur ce qu'il
avait entendu dire » ; elle les apprécie donc en les situant dûment dans le
cadre de l'affaire.

D'ailleurs, la Cour a jugé utile de mentionner, aux paragraphes 59 et
suivants de son arrêt, les principes qu’elle avait retenus pour apprécier les
moyens de preuve produits. Ces principes sont, à tous points de vue,
équitables et justes, et il convient de le souligner.

De même, au paragraphe 135 de l'arrêt, où elle se fonde sur le témoi-
gnage de M. David MacMichael. la Cour n’a pas perdu de vue les principes
fondamentaux à suivre lorsqu'elle a apprécié sa déposition, et elle a relevé,
à propos de la valeur probante de cette déposition, que :

« la déposition d’un témoin cité par le Nicaragua pour réfuter l’allé-
gation des Etats-Unis suivant laquelle le Gouvernement du Nicara-
gua livrait des armes à l'opposition armée au Salvador n'a contredit
que partiellement cette allégation » (les italiques sont de moi).

Il convient de signaler que la Cour a formulé des observations analogues
au paragraphe 146 de son arrêt.

En outre, quand bien même l’article 61 du Statut prévoit la possibilité
d’une revision, nul ne peut contester, à aucun moment ni pour quelques
raisons que ce soit, la validité d’un arrêt. La décision de la Cour est le
résultat d’un travail collégial. C’est le résultat auquel sont parvenus non
moins de quinze juges, après de longs délibérés et un échange de vues
complet. Se conformant au Statut et au Règlement de la Cour, ces juges ont
étudié les thèses des Parties et tous leurs moyens de preuve. Dans la
présente affaire, comme dans toutes les autres, grand soin a été pris
d'observer strictement les règles de procédure prescrites, et la décision a été

145
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NAGENDRA SINGH) 156

acquise à une nette majorité. Qui plus est, le caractère obligatoire que revêt
l'arrêt conformément au Statut (art. 59) prend un caractère sacro-saint à la
lumière d’une disposition de la Charte des Nations Unies (art. 94) : tous les
Membres des Nations Unies ont contracté l’obligation de se conformer
aux décisions de la Cour qui s'adressent à eux et de respecter son
arrêt.

II

J'ajouterai que je conviens que le manuel de la CIA intitulé Operaciones
sicolôgicas en guerra de guerrillas ne peut constituer une violation du droit
humanitaire en tant que tel et qu’il n’est qu’un encouragement à commettre
des violations du droit humanitaire, ce que la Cour s’est efforcée de bien
mettre en évidence au sous-paragraphe 9 du dispositif de l’arrêt (par. 292).
De plus je soulignerai qu'il a été affirmé que ledit manuel avait été con-
damné par la commission permanente restreinte du renseignement de la
Chambre des représentants des Etats-Unis, qu’une tentative avait été faite
d’en récupérer des exemplaires, et que les contras avaient été priés de n’en
tenir aucun compte. Tout cela traduit bien les saines inquiétudes du
défendeur, chez qui le respect de la bonne justice et des droits de l’homme
remonte bien haut.

Il n’en demeure pas moins que ce manuel a été publié et qu'il est
attribuable au défendeur par le fait de la CIA — bien qu’élaboré à un
échelon subalterne —, ce qui est d’autant plus regrettable que les Etats-
Unis se sont toujours montrés respectueux de la légalité tant à l’échelon
national qu’international.

IV

Je ne saurais conclure sans insister sur l'importance capitale de la doc-
trine de la non-intervention dans les affaires des Etats, qui est si essentielle
pour la paix et le progrès de la communauté internationale. Ne pas tenir
compte de cette doctrine, c’est saper l’ordre international et favoriser la
violence et les effusions de sang, ce qui risque de déboucher sur une
catastrophe. La contribution importante que le système conventionnel
latino-américain de même que la Charte des Nations Unies apportent aux
fondements d’un ordre public stable implique reconnaissance claire et
nette du principe de non-intervention, lequel doit être considéré comme
une règle de droit absolue et sacrée dont l’inobservation pourrait avoir des
conséquences désastreuses et causer d’indicibles souffrances à l'humanité.
Le sous-paragraphe 16 par lequel se termine le dispositif de Parrêt
(par. 292) a été adopté à l’unanimité par la Cour. Il repose en fait sur le
respect dû aux principes fondamentaux du non-emploi de la force et de la
non-intervention dans les affaires des Etats. C’est à juste titre que la Cour
les a tous deux qualifiés de principes de droit international coutumier,

146
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NAGENDRA SINGH) 157

consacrés cependant par le droit conventionnel mais applicables en l’es-
pèce en tant qu’expression ancienne du droit coutumier, soucieuse qu’elle
était de respecter pleinement le point de vue du défendeur, ce qu’elle a eu
raison de faire. Quoi qu’il en soit, les notions dont s’inspirent ces deux
principes apparaissent maintenant dans toute leur manifestation, dotées
d’une vigueur nouvelle pour avoir été encore renforcées par le consente-
ment exprès des Etats et en particulier par celui des Parties au présent
différend. Il faut vraiment que cet acquis pèse de tout le poids qui peut
s'attacher au droit dans une affaire judiciaire, et il n’est pas de réserve qui
puisse jamais exclure cette réalité essentielle du droit international, de la
vie internationale et des relations interétatiques. Tel est, à mon avis,
l'essence du présent arrêt, que la Cour a rendu avec l’espoir très sincère de
servir au mieux les intérêts de la communauté internationale.

(Signé) NAGENDRA SINGH.

147
